IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE


            CLARENCE D. SCHREANE v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Hamilton County
                  Nos. 264982 and 283882    Rebecca J. Stern, Judge


                 No. E2012-00954-CCA-R3-CO - Filed October 2, 2013




In this consolidated appeal, the pro se appellant, Clarence D. Schreane, appeals as of right
from the Hamilton County Criminal Court’s orders denying relief from his 2004 convictions
of first degree murder and especially aggravated robbery. Prior to this court’s consolidation
of the case, the State filed motions to dismiss the appeals or, alternatively, to affirm the trial
court’s denials of relief pursuant to Rule 20 of the Rules of the Tennessee Court of Criminal
Appeals. In light of the complexities of the issues raised in this appeal, we conclude that the
State’s motions should be treated as responsive briefs. Following our review, we affirm the
orders of the Hamilton County Criminal Court.

            Tenn. R. App. P. 3; Judgments of the Criminal Court Affirmed

D. K ELLY T HOMAS, J R., J., delivered the opinion of the Court, in which J OSEPH M. T IPTON,
P.J., and N ORMA M CG EE O GLE, J., joined.

Clarence D. Schreane, Allenwood, Pennsylvania, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; John H. Bledsoe and Deshea Dulany
Faughn, Assistant Attorneys General, for the appellee, State of Tennessee.

                                           OPINION

        In 2004, a Hamilton County Criminal Court jury convicted the appellant of the 1991
first degree murder and especially aggravated robbery of Marcus Charles Edwards. The trial
court sentenced the appellant to an effective sentence of life imprisonment plus 60 years for
the offenses. This court affirmed the appellant’s conviction and sentences on direct appeal.
State v. Clarence David Schreane, No. E2004-00520-CCA-R3-CD (Tenn. Crim. App., at
Knoxville, Apr. 5, 2006), perm. app. denied (Tenn. Aug. 28, 2006).
                  Hamilton County Criminal Court Case Number 264982

        Following this court’s affirming the convictions on direct appeal, the appellant filed
a petition for post-conviction relief in Hamilton County Criminal Court case number 264982
alleging that he was deprived of the effective assistance of counsel by counsel’s failing to
seek a dismissal of the indictment for pre-indictment delay, failing to seek dismissal of the
indictment for violating the Interstate Compact on Detainers, and failing to seek suppression
of his statements to investigators on the basis of a denial of his right to counsel. The trial
court denied relief, and this court affirmed the trial court’s denial on appeal. Clarence David
Schreane v. State, E2009-01103-CCA-R3-PC (Tenn. Crim. App., at Knoxville, Oct. 7, 2010),
perm. app. denied (Tenn. Jan. 18, 2011).

        On March 23, 2012, the appellant filed a pleading entitled “Federal Rule [of] Civil
Procedural Rule 60(b) Motion to Reopen.” In this motion, the appellant reiterated the
argument concerning counsel’s handling of the motion to suppress his statements to
investigators, which was previously raised in the post-conviction petition. Although the
motion referenced the federal rule of civil procedure concerning a motion seeking relief from
judgment, see Rule 60(b)(6) of the Federal Rules of Civil Procedure, the trial court treated
the motion as a motion to reopen post-conviction proceedings, see Tennessee Code
Annotated section 40-30-117, and, alternatively, as a petition for a writ of error coram nobis,
see Tennessee Code Annotated section 40-26-105. The trial court ruled that the allegation
of the motion did not present cognizable grounds for relief under either theory and summarily
denied relief.

        On May 9, 2012, the appellant filed a notice of appeal pursuant to Tennessee Rule of
Appellate Procedure 3 from the trial court’s order. On appeal, the appellant contends that
his conviction resulted from a violation of his rights pursuant to the Interstate Compact on
Detainers. On October 24, 2012, the State filed a motion to dismiss or, alternatively, to
affirm pursuant to Rule 20 of the Rules of the Tennessee Court of Criminal Appeals, arguing
that the appellant failed to properly seek discretionary review from the denial of a motion to
reopen post-conviction proceedings, see Rule 28 section 10 (B) of the Tennessee Supreme
Court Rules, and that the trial court’s denial of coram nobis relief should be affirmed.
Because of the complexities of the issues raised, we choose to treat the State’s motion as a
responsive brief.

        When viewed as a motion to reopen post-conviction proceedings, the State correctly
notes that the appellant should have filed an application for permission to appeal from the
trial court’s denial of the motion to reopen post-conviction proceedings. See Tenn. S. Ct. R.
28 §10(B). The appellant, however, failed to seek permissive review of the motion to reopen
pursuant to Rule 28, and “[a] petitioner has no appeal as of right from a lower court’s denial

                                              -2-
of his motion to reopen a post-conviction petition.” See Tenn. R. App. P. 3(b); Charles W.
Elsea, Jr. v. State, E2012-01661-CCA-R3-PC, slip op. at 3 (Tenn. Crim. App., at Knoxville,
Mar. 28, 2013). That being said, this court has no jurisdiction to review the action of the trial
court relative to the denial of a motion to reopen post-conviction proceedings.

       The appellant fares no better, however, when his pleading is viewed as a petition for
writ of error coram nobis. A writ of error coram nobis is available to a defendant in a
criminal prosecution. Tenn. Code Ann. § 40-26-105. A writ of error coram nobis is an
“extraordinary procedural remedy,” filling only a “slight gap into which few cases fall.”
State v. Mixon, 983 S.W.2d 661, 672 (Tenn. 1999) (citation omitted). “The purpose of this
remedy is to bring to the attention of the court some fact unknown to the court which if
known would have resulted in a different judgment.” Freshwater v. State, 160 S.W.3d 548,
553 (Tenn. Crim. App. 2004) (quoting State v. Hart, 911 S.W.2d 371, 374 (Tenn. Crim. App.
1995)). The decision to grant or deny a petition for writ of error coram nobis rests within the
sound discretion of the trial court. Tenn. Code Ann. § 40-26-105; Hart, 911 S.W.2d at 375.

        The writ may not be utilized to relitigate claims previously raised via other avenues
of relief. Matthew Jackson v. State, M2012-01063-CCA-R3-CO, slip op. at 7 (Tenn. Crim.
App., at Nashville, Dec. 26, 2012). Therefore, the trial court correctly denied coram nobis
relief based upon the allegation contained in the March 23, 2012 pleading. Furthermore, to
the extent the appellant attempts to argue on appeal that a violation of the Interstate Compact
on Detainers occurred in his case, we note that this court previously ruled that the appellant’s
“transfers between federal and state custody were done pursuant to writs of habeas corpus
ad prosequedum and not by detainers. These writs do not qualify as detainers under the
Compact and did not trigger its protections.” Clarence David Schreane v. State, No. E2009-
01103-CCA-R3-PC, slip op. at 11 (Tenn. Crim. App., at Knoxville, Oct. 7, 2010), perm. app.
denied (Tenn. Jan. 18, 2011). For these reasons, we affirm the trial court’s denial of relief
in case number 264982.

                  Hamilton County Criminal Court Case Number 283882

        On May 10, 2012, in case number 283882, the appellant filed a petition for a writ of
error coram nobis challenging his conviction of first degree murder and especially aggravated
robbery on the basis of newly discovered evidence concerning the trial court’s admission of
his statement at trial. On May 18, 2012, the trial court denied coram nobis relief. The
appellant filed a notice of appeal on June 14, 2012. On appeal, this court affirmed the denial
of relief. Clarence D. Schreane v. State, No. E2012-01202-CCA-R3-PC (Tenn. Crim. App.,
at Knoxville, May 7, 2013), perm. app. denied (Tenn. June 4, 2013).

       On June 28, 2012, while the appeal of the trial court’s denial of coram nobis relief was

                                               -3-
pending, the appellant filed a Motion for Relief from Judgment. The trial court overruled the
motion, and the appellant filed a notice of appeal from the trial court’s denial of the motion.
The State filed a motion to dismiss or, alternatively, to affirm pursuant to Rule 20, arguing
that no appeal as of right lies from the denial of a Rule 60 motion for relief from judgment.
See Tenn. R. App. P. 3(b). Because of the complexity of the issues raised, we choose to treat
the State’s motion as a responsive brief.

       The Rules of Civil Procedure are not applicable to a petition for writ of error coram
nobis filed pursuant to Code section 40-26-105. State v. Harris, 301 S.W.3d 141, 153 n.17
(Tenn. 2010). Accordingly, we conclude that the appellant’s motion seeking relief from
judgment was inapt and that the trial court correctly denied relief.

        Furthermore, the State correctly notes that an appeal as of right does not lie from the
trial court’s denial of such a motion. Rule 3(b) of the Tennessee Rules of Appellate
Procedure provides, in pertinent part:

       In criminal actions an appeal as of right by a defendant lies from any judgment
       of conviction entered by a trial court from which an appeal lies to the Supreme
       Court or Court of Criminal Appeals: (1) on a plea of not guilty; and . . . . The
       defendant may also appeal as of right from an order denying or revoking
       probation, an order or judgment entered pursuant to Rule 36 or Rule 36.1,
       Tennessee Rules of Criminal Procedure, from a final judgment in a criminal
       contempt, habeas corpus, extradition, or post-conviction proceeding, and from
       a final order denying a request for expunction.

Tenn. R. App. P. 3(b). The appellant does not have an appeal as of right from the denial of
a motion for relief from judgment filed in a criminal case. The judgment of the trial court
is affirmed.

                                         Conclusion

       In case number 264982, the appellant failed to perfect an appeal from the denial of
a motion to reopen post-conviction proceedings. The trial court also correctly denied the
appellant’s petition for writ of error coram nobis. In case number 283882, the appellant does
not have an appeal as of right from the denial of a motion seeking relief from judgment
inaptly filed in a coram nobis case. Accordingly, we affirm the judgments of the Hamilton
County Criminal Court.

                                                    _________________________________
                                                    D. KELLY THOMAS, JR., JUDGE

                                              -4-